Citation Nr: 0617024	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-19 484	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel
INTRODUCTION

The veteran had active military service from September 1969 
to September 1971 and December 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

The evidence does not show that the veteran is unable to 
attain and/or maintain substantially gainful employment due 
to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
4.16 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and evidence (medical or lay) that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1) (2004); see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In the present case, notice was provided to the veteran in 
June 2004 and December 2004, prior to the initial AOJ 
decision.  These letters advised the veteran of the first, 
second and third elements as stated above.  Although the 
notice letters provided to the veteran do not specifically 
contain the fourth element (i.e., tell the claimant to 
provide any relevant evidence in his or her possession), the 
Board finds that the letters, read as a whole, give notice to 
the veteran of VA's desire to obtain information and evidence 
supporting and substantiating the claim or possibly leading 
to such information and evidence.  Furthermore, he was 
provided the text of the relevant regulation implementing the 
law with respect to this notice requirement and told it was 
his responsibility to support the claim with appropriate 
evidence.  Indeed, the veteran submitted evidence to consider 
in connection with his claim.  
VA has, therefore, complied with these notice requirements, 
and any error as to the timing of the notice provided is 
harmless.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed an additional duty of notice upon the VA.  
Under Dingess/Hartman v. Nicholson, VA must also provide 
notice to claimants of all elements of a claim prior to the 
initial AOJ decision.  Although the veteran was notified of 
the information and evidence needed to substantiate his 
claim, he was not provided with notice of the type of 
information and evidence necessary to establish all the 
elements, specifically an effective date in the case of any 
award.  Despite the inadequate notice provided on that 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a decision as the Board has 
concluded that the preponderance of the evidence is against 
the claim.  See Bernard v. Brown, 4 Vet. App.  384 (1993).  
In that regard, any questions as to the appropriate effective 
date to be assigned are moot.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from January 
1994 through April 2005.  The RO also obtained private 
treatment records identified by the veteran, and he submitted 
other private treatment records.  The veteran has submitted 
VA Forms 21-4192 and 21-8940.  The veteran was notified in 
the rating decisions, Statements of the Case and Supplemental 
Statements of the Case of what evidence the RO had obtained 
and considered in rendering its decisions.  He has not 
identified any additional evidence.  VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claim.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  Therefore, 
he will not be prejudiced as a result of the Board proceeding 
to the merits of his claim.  


II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient  
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2005).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual 
unemployability, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v.  
Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15 (2005).  

The veteran is service-connected for three disabilities, 
which are his heart condition, stroke residuals, and 
hypertension.  Prior to March 2005, these conditions were 
evaluated as 30 percent, 10 percent and 10 percent, 
respectively, for a combined 50 percent rating.  Such a 
rating does not meet the minimum requirements for a TDIU.  38 
C.F.R. § 4.16(a) (2005).  However, in May 2005, the veteran 
was granted an increased rating to 60 percent for his heart 
condition, effective from March 2005.  Accordingly, his 
combined rating increased to 70 percent, effective from March 
2005.  Thus, as of March 2005, he meets the minimum schedular 
requirements for a TDIU.  However, the evidence must still 
show that the veteran is unable to pursue or maintain a 
substantially gainful occupation due to his service-connected 
disabilities.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  See 
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran claims he is unable to work due to his service-
connected disabilities.  Specifically he contends that he has 
episodes of dizziness, generalized weakness, blurred vision, 
and palpitations which are triggered by exertion and these 
episodes disrupt his ability to work.  He also complained of 
his arthritis affecting his ability to work, but the Board 
denied service connection for this in its January 13, 2006 
decision.  On his VA Form 21-8940, the veteran actually only 
claims his heart condition as the cause of his inability to 
work.  

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a TDIU.  The veteran claims he is unable to seek or 
maintain gainful employment due to his service-connected 
heart condition.  He testified at a video conference hearing 
held in October 2005 before the undersigned Board member that 
he quit his job because he "couldn't hold a job now like I 
should or I was having to leave frequently to come home 
because I would get sick from dizziness and weakness 
spells."  He testified that he would leave work sometimes 
twice a week.  He also testified that he worked on an 
assembly line and was required to lift compressors weighing 
70 to 80 pounds approximately 12 to 13 times a day, and that 
doing this would make him feel weak and dizzy and his heart 
would palpate.  

At the March 2005 VA examination, the veteran reported these 
episodes having occurred for the past two months.  The 
examiner referred him immediately for a Cardiology Consult.  
At the Cardiology Consult, it was noted that he had developed 
AM postural hypotension during which he had tightness over 
the shoulders and upper back which was not suggestive of 
ischemia.  He also reported that he had noticed these 
episodes following an upper respiratory infection for which 
he was treated with antibiotics.  Past treatment records show 
that he was treated with antibiotics for an upper respiratory 
infection in February 2005.  After examining him, the 
cardiologist diagnosed him to have postural hypotension due 
to his medications and told him to discontinue the AM dose of 
Terazosin.  The VA examiner noted that the impression in 
Cardiology was that postural hypotension was causing the 
veteran's symptoms of dizziness, palpitations and generalized 
weakness; and that his medications were adjusted because of 
this.  

Although the veteran complained of continuing episodes at the 
hearing in October 2005, he has not submitted any medical 
evidence showing that he continues to have these episodes and 
that the modification of his medication did not help.  The 
most recent VA treatment records show the veteran denied such 
symptoms as syncope, near syncope, palpitations, paroxysmal 
nocturnal dyspnea, orthopnea or edema.  He also denied 
dysarthria, focal weakness, chills, fever and bleeding.

Furthermore, even if he did continue to have these episodes, 
the veteran was able to continue working until July 2005.  
The VA Form 21-4192 from his employer shows that the veteran 
"retired due to health reasons," but fails to provide any 
specifics as to what condition or combination of conditions 
were the reason for his retirement.  The veteran's retirement 
(after 26 years employment) appears to have been completely 
voluntary.  There is also no evidence that the veteran was 
disciplined by his employer because of any attendance 
problems, or that he was released from his job because of his 
service-connected disabilities.  As to his attendance, his 
employer simply reported that, although the exact time lost 
in the year prior to his retirement due to disability was not 
known, it estimated at least 10 days, without comment as to 
whether this was considered excessive.  
 
In addition, the medical evidence clearly does not show that 
the veteran is totally disabled due to his service-connected 
conditions.  A June 2005 statement from the veteran's 
treating cardiologist at VA indicates that he is unlimited in 
his activities and remains fully capable, except for having 
to avoid the most strenuous of activities that would cause 
extreme exertion which might possibly have of an adverse 
effect on his cardiac condition.  The March 2005 VA examiner 
stated that the veteran's heart condition may affect his 
ability to work full time in a job that requires physical 
labor, and the veteran indicated his current employment was 
working on an assembly line which required physical exertion 
and lifting.  This evidence, however, only makes it clear 
that the veteran is most likely not able to continue in any 
position such as his previous one where he was required to do 
tasks that required physical exertion and heavy lifting.  It 
does not rule out that the veteran could attain and maintain 
more sedentary employment than his last position.  

The Board also notes that on his VA Form 21-8940, the veteran 
stated that he has three years of college education.  Thus it 
does not appear that the veteran's educational level would 
limit his ability to find more sedentary work.

In support of his claim, the veteran submitted a statement 
from his spouse.  She listed conditions that she believes the 
veteran is suffering from, and stated that all of these 
problems are affecting the veteran's ability to function well 
enough to work daily.  Although the Board sympathetically 
considered this statement in support of the veteran's claim, 
it finds her statement to be unpersuasive on this issue.  

In this regard, the veteran has argued that the conditions 
she listed are in fact residuals of the veteran's service-
connected conditions.  In fact, however, most of these 
conditions are neither service-connected nor residuals or 
symptoms of his service-connected disabilities.  For example, 
the veteran's wife listed such conditions as chronic fatigue 
syndrome, irritable bowel syndrome, insomnia (sleep 
disturbance), depression, anxiety and esophagus reflux 
disease.  Admittedly each one of these items could be a 
separate condition or a symptom or residual of another 
condition.  Nevertheless, none of the medical evidence shows 
that the veteran has any of these conditions, much less shows 
them as secondary to his service-connected disabilities.  She 
lists anemia, but the medical evidence of record shows that 
this condition was due to a nonservice-connected 
gastrointestinal bleed that was repaired in August 2002.  The 
most recent medical evidence shows that this condition has 
resolved.  As for the stiffness, pain and fatigue in neck, 
shoulder, hip and knee, and swelling in knee, ankle and 
hands, the veteran was denied service connection for 
arthritis in the Board's January 13, 2006, decision, which 
the veteran claimed was secondary to his heart condition.  
Moreover, the frequent heart papertation (sic), poor 
concentration, and poor eye sight were apparently related to 
postural hypotension caused by the veteran's hypertension 
medications and not any continuing permanent problem.  Thus, 
none of these conditions are sufficient to provide the basis 
for a grant of the benefits sought.  

Furthermore, although the veteran's wife is competent to 
state what she has witnessed the veteran experience, she is 
not competent to provide a medical opinion as to the 
veteran's medical condition.  She has not shown, nor claimed, 
that she is a medical expert, capable of rendering such 
medical opinion.  Therefore, any opinion she has given is 
insufficient to demonstrate that the claimed conditions are 
due to the veteran's service-connected disabilities or that 
they are related to the veteran's military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In considering TDIU, the Board can only consider the affect 
of service-connected disabilities on the veteran's ability to 
attain and maintain substantially gainful employment.  Non-
service connected disabilities cannot be considered.  

For the foregoing reasons, TDIU is not warranted, and the 
veteran's appeal is denied.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


